Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/20/2020.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Specification
The disclosure is objected to because of the following informalities: The specification recites verbatim as per claim language.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20130205277 to Seven et al. in view of USPN 20170093867 to Burns et al.
Per claim 1:
Seven discloses:
1. A method comprising: 
receiving a call from a computing device to initiate a web session in a web-based integrated development environment (Paragraph [0036] “FIGS. 1D through 1F may illustrate an integrated cloud environment using a cloud-implemented (e.g., browser-based) application for development of cross-platform software applications”); 
initiating the web session with the computing device and a first language server instance (Paragraph [0004] “an integrated cloud environment (ICE), in some implementations, may provide an interface for developing a cross-platform software application that may be compiled to run on two or more computing device platforms… for web-based applications”), wherein the first language server instance coupled to a backend server includes a first resource file (Paragraph [0034] “cross-platform development for various computing devices may be enabled through an abstraction layer that allows the developer to define much of the behavior of an application through non-compiled resource files (e.g., "presentation files" as used herein)”); 
loading a content file to the web session (Paragraph [0088] “receiving a set of content files related to a cross-platform software application project (302)”); 
to the content file in the web session (Paragraph [0054] “the content files 144 developed via the development client application 164 and web client application 156”);  the content file (Paragraph [0054] “the content files 144); 
in a second resource file associated with a second language server instance coupled (Paragraph [0061] “project, in some implementations, may be associated with one or more development files, target computing devices, and other resources for developing a cross-platform software application”) to the backend server (Paragraph [0053] “two or more mobile device application servers may provide access to the companion application installation executable 152”); 
to the content file in the web session (Paragraph [0054] “the content files 144 developed via the development client application 164 and web client application 156”); and 
providing the content file to the computing device (Paragraph [0102] “the content files may be provided to the requesting target computing device (338)”).

Seven does not explicitly disclose with a first set of rules, applying the first set of rules, evaluating, based on the application of the first set of rules, receiving a selection of a second set of rules, applying the second set of rules, evaluating, based on the application of the second set of rules, the content file.
However, Burns discloses in an analogous computer system with a first set of rules (Paragraph [0061] “Rule A requires metadata for Files 1, 2, and 3”; Paragraph [0024] “using rules stored in the rules database 134”)  applying the first set of rules (Paragraph [0048] “accesses the rules database 134 and actions database 132 (210) for rules applicable to the checkpoint (212)”; Paragraph [0061] “Rule A requires metadata for Files 1, 2, and 3”) evaluating, based on the application of the first set of rules (Paragraph [0049] “determines that the user's request results in no applicable rules based on the rule conditions”)receiving a selection of a second set of rules (Paragraph [0024] “by using rules stored in the rules database 134, and determining one or more corresponding actions stored in the actions database 132”)applying the second set of rules (Paragraph [0027] “server system 122 can apply a set of global rules at a particular checkpoint to all users”; Paragraph [0061] “Rule B requires metadata data for Files 2, 4, and 5”)evaluating, based on the application of the second set of rules, the content file (Paragraph [0025] “Rule conditions can be evaluated against such attributes as user data information, session data information, and/or resource (e.g., file, folder, link, or other electronic data) metadata”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of with a first set of rules, applying the first set of rules, evaluating, based on the application of the first set of rules, receiving a selection of a second set of rules, applying the second set of rules, evaluating, based on the application of the second set of rules, the content file as taught by Burns into the method of cloud/web development environment as taught by Seven. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of with a first set of rules, applying the first set of rules, evaluating, based on the application of the first set of rules, receiving a selection of a second set of rules, applying the second set of rules, evaluating, based on the application of the second set of rules, the content file to provide an efficient technique of having rule based evaluation of an application in designing, constructing, compiling, testing, and/or distributing software applications for a number of wireless computing device platforms as suggested by Burns (paragraph [0004]).
 

Per claim 2:
Seven disclose:
2. The method of claim 1, further comprising: providing a web browser to the computing device via a first communication connection (Paragraph [0051] “web client application 156, in some implementations, may be a browser-based program for delivering a server-side development client application 164”).

Per claim 3:
Seven disclose:
3. The method of claim 1, wherein initiating the web session further comprises: determining a web session identification of the web session (Paragraph [0053] “companion application installation executable 152…two or more mobile device application servers may provide access to the companion application installation executable 152”); retrieving the first resource file that corresponds to the web session identification (Paragraph [0053] “the mobile device application server 158 may be provided within a separate network 166 from the cloud network 104…Each of the companion application executables 152a, 152b, and 152c may be generated to operate with a particular operating system and/or device platform”); and loading the first resource file to the first language server instance coupled the backend server (Paragraph [0054] “a respective companion application 162a, 162b, 162c may be installed upon the respective target wireless computing device 132a, 132b, 132c”).

Per claim 4:
Seven disclose:
4. The method of claim 3, wherein the loading of the first resource file to the first language server instance is based on a mapping of the web session identification to the first language server instance (Paragraph [0089] “the content files and any other files, in some implementations, may be derived in part through a directory structure of the abstraction layer used to map the cross-platform software application to platform-specific commands for accessing device features”).

Per claim 5:
Seven disclose:
5. The method of claim 3, further comprising: establishing a second communication connection between the first language server instance and the computing device (Paragraph [0081] “establish a file sharing connection… a file sharing connection may be configured between the target computing device and the development computing device”).



Per claim 6:
Seven disclose:
6. The method of claim 5, wherein the second communication connection is a bi-directional web socket connection (Paragraph [0019] “where the second computing device is in communication with the system via a wireless connection”).

Per claim 8:
Seven disclose:
8. The method of claim 1, further comprising: receiving a request from the computing device for the first resource file (Paragraph [0034] “cross-platform development for various computing devices may be enabled through… non-compiled resource files (e.g., "presentation files" as used herein)”); providing the first resource file to the computing device (Paragraph [0048] “content files 144, for example, may include one or more presentation files or media files that are accessed during run time by a presentation file”); receiving an updated first resource file (Paragraph [0048] “changes to the content files 144 may be provided to the cloud network 104, for example upon saving each modified content file 144 or upon requesting that the platform-specific applications 142 be updated with the modified content files 144”); and updating the first language server instance with the updated first resource file (Paragraph [0048] “modifications made to the content files 144, in some implementations, may be added to the project files 110 in the project repository 108”).

Per claim 9:
Seven disclose:
9. The method of claim 1, further comprising initiating two or more concurrent web sessions in the web-based integrated development environment from the computing device (Paragraph [0004] “integrated cloud environment for development of cross-platform software applications… an application developer interface presented to a developer through an Internet browser program”).

Claims 10-15 and 17-18 is/are the apparatus/system claim corresponding to method claims 1-5 and 7-8 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-5 and 7-8 respectively, as noted above.

Claims 19-20 is/are the method claim corresponding to method claims 1 and 8 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1 and 8 respectively, as noted above. For the limitations updating the content files (Paragraph [0043] “an update agent 126… to enable partial updates of the content files”)

Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (in this case claims 3, 5 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 10152315 B1 discloses the invention relates to a method for live rule deployment with a deployment log. The method includes executing rules of a first rules package in response to one or more requests from applications. Also, the method includes receiving an identifier. The identifier is received from a configuration service, and the identifier identifies a location from which a latest rules package can be obtained. The method further includes determining, using the identifier, that a new rules package is available for deployment. Still yet, the method includes, in response to determining that the new rules package is available, requesting, using the location, a second rules package from a rules package manager. Further, the method includes receiving the second rules package from the rules package manager, and replacing the first rules package with the second rules package by deploying the second rules package.

US 10423709 B1 discloses Systems and methods are disclosed for manually and programmatically remediating websites to thereby facilitate website navigation by people with diverse abilities. For example, an administrator portal is provided for simplified, form-based creation and deployment of remediation code, and a machine learning system is utilized to create and suggest remediations based on past remediation history. Voice command systems and portable document format (PDF) remediation techniques are also provided for improving the accessibility of such websites.

US 9369544 B1 discloses Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for testing the compatibility of client devices with web services. In one aspect, a method includes receiving a request from a first client device; obtaining a response to the request from a web service, wherein the web service provides responses according to a web service schema that defines a plurality of possible response formats, and wherein the response conforms to a first response format of the plurality of possible response formats; selecting a second, different response format of the plurality of possible response formats defined by the web service schema; modifying the response to generate a modified response, wherein the modified response conforms to the second, different response format; and sending the modified response to the first client device.
Di Nitto, Elisabetta, et al. "A journey to highly dynamic, self-adaptive service-based applications." 
Dugan, Joanne Bechta, Kevin J. Sullivan, and David Coppit. "Developing a low-cost high-quality software tool for dynamic fault-tree analysis."
Rode, Jochen, et al. An end-user development perspective on state-of-the-art web development tools. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193